Russell, C. J.
The plaintiff having failed to show assent or acquiescence on the part of the defendant as to the change in the charter, which varied his original contract of subscription to the capital stock of the corporation, the trial judge did not err in awarding a nonsuit. Knowledge is essential as a. basis for assent, and it will not be held that one has waived a violation of his right when he has no knowledge that it has been violated. The decision in this case is controlled by the ruling of this court in Midland City Hotel Co. v. Gibson, 11 Ga. App. 829 (76 S. E. 600). Judgment affirmed.